Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Examiner acknowledges amendments to claims 1, 5-6, 11, 13, 15, and 19.
	
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 12/02/2021, with respect to claim 1, 5, and 13 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejection of 09/10/2021 has been withdrawn. 
Allowable Subject Matter
Claim 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or fairly suggest converting the portion of the log data that corresponds to the period of time into a top-down multi-channel image representation of the environment. Rather, the closest prior art of record teaches observing images of the surrounding environment of the vehicle using cameras without converting the images to a top-down multi-channel image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/B.R.P./12/29/2021Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661